                                          Case 3:21-cv-06207-EMC Document 10 Filed 08/17/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYNOPSYS, INC.,                                    Case No. 21-cv-06207-EMC
                                   8                    Plaintiff,                          ORDER DENYING PLAINTIFF’S
                                                                                            MOTION FOR A TEMPORARY
                                   9             v.                                         RESTRAINING ORDER AND ORDER
                                                                                            TO SHOW CAUSE, AND
                                  10     DOLPHIN TECHNOLOGY, INC.,                          SCHEDULING HEARING ON
                                                                                            PLAINTIFF’S REQUEST FOR
                                  11                    Defendant.                          EXPEDITED DISCOVERY
                                  12                                                        Docket No. 9
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Plaintiff Synopsys, Inc. has filed suit against Defendant Dolphin Technology, Inc. for

                                  16   violation of the Digital Millennium Copyright Act (“DMCA”) and copyright infringement. Soon

                                  17   after filing its complaint, Synopsys moved for a temporary restraining order, an order to show

                                  18   cause regarding a preliminary injunction, and an order requiring expedited discovery.

                                  19          The Court hereby DENIES the request for a TRO and an order to show cause. At this

                                  20   juncture, Synopsys has not made an adequate showing that it would likely suffer irreparable injury

                                  21   without a TRO and/or that the balancing of hardships tips sharply in its favor. Remedies available

                                  22   at law, such as monetary damages, would appear to be adequate to compensate for any injury to

                                  23   Synopsys. See eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). In its papers,

                                  24   Synopsys claims irreparable injury based on (1) harm to goodwill; (2) negotiating leverage; (3) the

                                  25   cost of piracy; and (4) interference with exclusive rights. The Court is skeptical of the first two

                                  26   injuries for the reasons stated by Judge Koh in her decision denying Synopsys’s motion for a TRO

                                  27

                                  28
                                           Case 3:21-cv-06207-EMC Document 10 Filed 08/17/21 Page 2 of 2




                                   1   in Synopsys, Inc. v. Innogrit Corp., No. C-19-2082 LHK (N.D. Cal.) (Docket No. 16).1 Although

                                   2   the cost of piracy and interference with exclusive rights present closer calls, it is debatable whether

                                   3   that injury is irreparable, particularly in light of Synopsys’s admission that it has been on notice of

                                   4   misconduct by Dolphin since June. See Kelly Decl. ¶ 10.

                                   5          Although the Court thus denies the request for a TRO and an order to show cause, the

                                   6   Court notes that it is not precluding Synopsys from filing a fully noticed motion for a preliminary

                                   7   injunction in the future. In addition, the Court shall set Synopsys’s request for expedited

                                   8   discovery on shortened time. Specifically, a hearing shall be held on this request on August 27,

                                   9   2021, at 1:00 p.m. Dolphin’s opposition to the request for expedited discovery shall be filed by

                                  10   12:00 Noon, August 25, 2021.

                                  11          Synopsys is ordered to immediately serve a copy of this order on Dolphin and to file a

                                  12   declaration (1) certifying service and (2) describing how service was effected. Synopsys is
Northern District of California
 United States District Court




                                  13   advised that the notice it gave Dolphin of the ex parte motion was not adequate. Dolphin is a

                                  14   customer of Synopsys; therefore, the Court expects that there are many Dolphin employees to

                                  15   whom Synopsys can reach out to give notice and/or to assist getting notice to the right people, and

                                  16   not just Dolphin’s formal agent for service of process.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: August 17, 2021

                                  21                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  22                                                      United States District Judge
                                  23

                                  24   1
                                         In its papers, Synopsys misleadingly suggested that Judge Koh had granted its request for a
                                  25   TRO. See Mot. at 1. The Court forewarns Synopsys that it will not tolerate such conduct in the
                                       future. It is true that Judge Koh granted Synopsys some relief – i.e., expedited discovery.
                                  26   However, she clearly denied the request for a TRO.

                                  27            The Court also acknowledges that Judge Koh later granted Synopsys a preliminary
                                       injunction. See Synopsys, No. C-19-2082 LHK (Docket No. 48). However, that relief was granted
                                  28   after a fuller record had been developed; furthermore, Judge Koh did not find irreparable injury
                                       based on harm to goodwill or negotiating leverage.
                                                                                        2
